Exhibit 10.5

 

Amendment #1 to the Employment Agreement
Between Brian Hodous and Activision Publishing, Inc.

 

This Amendment #1 to the Employment Agreement (“Amendment”) is effective as of
August 1, 2011, by and between Brian Hodous (“Employee”) and Activision
Publishing, Inc. (“Employer”), a subsidiary of Activision Blizzard, Inc.
(“Activision Blizzard” and, together with its subsidiaries, the “Activision
Blizzard Group”).  All capitalized terms shall have the same meaning set forth
in the Employment Agreement (as defined below).

 

RECITALS:

 

Employee and Employer entered into an Employment Agreement dated as of July 31,
2009 (the “Employment Agreement”).

 

Employee and Employer desire to amend the Employment Agreement in certain
respects as set forth herein.

 

AGREEMENT:

 

The parties hereby agree to amend the terms of the Employment Agreement.  Except
as specifically set forth in this Amendment, the Employment Agreement shall
remain unmodified and in full force and effect.  If any term or provision of the
Employment Agreement is contradictory to, or inconsistent with, any term or
provision of this Amendment, then the terms of this Amendment shall in all
events control.  The amended terms are as follows:

 

1.             Term of Employment:  In Paragraph 1(a), the Expiration Date is
changed from July 31, 2011 to March 31, 2013.

 

2.             Compensation:  Paragraphs 2(b) and 2(d) are modified as follows:

 

(b)           The first sentence of Paragraph 2(b) shall now read: “Consistent
with the salary increase to be provided to you on March 6, 2011, you shall
receive an annual base salary (“Base Salary”) of $610,000.00 paid in accordance
with the Employer’s payroll practices in effect from time to time.”

 

(d)           Paragraph 2(d) shall now read:  “Subject to the approval of the
Compensation Committee of the Board of Directors of Activision Blizzard (the
“Compensation Committee”), Activision Blizzard will grant to you a non-qualified
stock option to purchase 50,000 shares of Activision Blizzard’s common stock
(the “Option”), 55,000 restricted share units which represent the conditional
right to receive shares of Activision Blizzard’s common stock (the “RSUs”), and
40,000 performance-vesting restricted stock units, which represent the
conditional right to receive shares of Activision Blizzard’s common stock (the
“Performance RSUs,” and collectively with the Option and RSUs, the “2011 Equity
Awards”).

 

1

--------------------------------------------------------------------------------


 

(ii)           The Option will vest in full on March 31, 2013, subject to your
remaining employed by the Activision Blizzard Group through such vesting date.

 

(iii)          The RSUs will vest in full on March 31, 2013, subject to your
remaining employed by the Activision Blizzard Group through such vesting date.

 

(iv)          The Performance RSUs will vest on or about (but no later than)
March 15, 2013, as determined by the Compensation Committee, as follows: 
(1) one-half of the Performance RSUs will vest if, and only if, the Compensation
Committee determines that Activision Blizzard’s operating income is greater than
or equal to the operating income objectives for Activision Blizzard set forth in
its annual operating plan established by the Board of Directors and approved by
the Compensation Committee (the “Performance Objective”) for fiscal year 2011;
and (2) one-half of the Performance RSUs will vest if, and only if, the
Compensation Committee determines that the Performance Objective is met for
fiscal year 2012.  Employee acknowledges that vesting of the Performance RSUs is
subject to your remaining employed by the Activision Blizzard Group through the
vesting date and the Compensation Committee’s determination, in its discretion,
that the performance objectives have been satisfied.

 

You acknowledge that the grant of 2011 Equity Awards pursuant to this Section
2(d) is expressly conditioned upon approval by the Compensation Committee, and
that the Compensation Committee has discretion to approve or disapprove the
grants and/or to determine and make modifications to the terms of the grants. 
The 2011 Equity Awards shall be subject to all terms of the equity incentive
plan pursuant to which they are granted (the “Incentive Plan”) and Activision
Blizzard’s standard forms of award agreement (as modified to the extent
necessary to reflect the provisions of Section 10).  In the event of a conflict
between this Agreement and the terms of the Incentive Plan or award agreements,
the Incentive Plan or the award agreements, as applicable, shall govern.  These
2011 Equity Awards, if and when approved by the Compensation Committee, shall be
in addition to any previous equity incentive awards made to you.”

 

2

--------------------------------------------------------------------------------


 

3.             Duties:  Paragraph 4 shall be modified to reflect that Employee
shall report to Activision Blizzard’s Chief Operating Officer (or such other
executive of the Activision Blizzard Group as may be determined from time to
time by it in its sole and absolute discretion) and all references in Paragraph
4 to Employer’s “President and Chief Executive Officer” shall be changed to
“Activision Blizzard’s Chief Operating Officer.”

 

4.             Termination of Obligations and Severance Payments:  Paragraph 11,
specifically including Paragraphs 11(b)(iv), 11(c)(iv)b, 11(d)(ii), and
11(e)(iii), shall be modified as follows:

 

a.     Where the reference to “Equity Awards” appears, it shall now read “Equity
Awards and 2011 Equity Awards”

 

b.     Where the sentence “All vested RSUs shall be paid in accordance with
their terms.” appears, it shall now read “All vested RSUs and Performance RSUs
shall be paid in accordance with their terms.”

 

5.             Notices:  Paragraph 14 shall be modified to reflect the following
address for Employee: 12248 Gorham Ave., Los Angeles, CA 90049.

 

AGREED AND ACCEPTED:

 

Employer

Employee

 

 

ACTIVISION PUBLISHING, INC.

 

 

 

 

 

By:

/s/ Chris B. Walther

 

/s/ Brian Hodous

 

Chris B. Walther

Brian Hodous

 

Chief Legal Officer

 

 

 

 

 

Date:

March 3, 2011

 

Date:

February 28, 2011

 

3

--------------------------------------------------------------------------------